                Case 1:19-cv-09236-KPF Document 163 Filed 12/16/20 Page 1 of 2

                                                                                                                  Hogan Lovells US LLP
                                                                                                                  390 Madison Avenue
                                                                                                                  New York, NY 10017
                                                                                                                  T +1 212 918 3000
                                                                                                                  F +1 212 918 3100
                                                                                                                  www.hoganlovells.com




                                                                                                 December 15, 2020

VIA ECF AND E-MAIL

Honorable Katherine Polk Failla
United States District Court Judge
                                                                                                                       MEMO ENDORSED
40 Foley Square, Room 2103
New York, New York 10007

Re:          In re Tether and Bitfinex Crypto Asset Litigation, Case No. 1:19-cv-09236-KPF

Dear Judge Failla:

We respectfully write to request a brief adjournment of the videoconference set for December
17, 2020 at 2:00 p.m. pursuant to Your Honor’s Order (ECF 160) in connection with our Motion
to Withdraw as Counsel (ECF 159).

Specifically, I am counsel for the Official Committee of Unsecured Creditors in a bankruptcy
case pending in the United State Bankruptcy Court for the Southern District of Texas in In re
Speedcast International Ltd., et al., Case No. 20-32243 (MI) (Bankr. S.D. Tex.). The court in
that case previously has scheduled a hearing on the debtors’ plan of confirmation for this
Thursday, and that evidentiary hearing at this time is still scheduled to proceed.1 For this reason,
I would not be available to represent our client in the Speedcast matter and appear before Your
Honor on Thursday afternoon.

At the same time, we write to inform Your Honor of the proceedings in connection with our
Motion to Withdraw in the criminal matter against Mr. Fowler. On December 14, 2020, Judge
Carter scheduled a conference on our Motion to Withdraw for Thursday, December 17, 2020 at
12:00 p.m. Because of conflicts, and pursuant to the consent of the government, Judge Carter
has re-set the conference in that case for Friday, December 18, 2020 at 2:00 p.m.2

We have conferred with counsel of record and none object to rescheduling. The parties are
generally available the afternoon of Tuesday, December 22, 2020 and on Wednesday, December
23, 2020. This is our first request for an adjournment.



1
  Order Scheduling Combined Hearing, ECF No. 896, In re Speedcast International Ltd., et al., Case No. 20-
32243 (MI) (Bankr. S.D. Tex. Nov. 2, 2020).
2 Order Regarding Telephone Status Conference, ECF No. 79, United States v. Reginald Fowler, No. S3 19

CR. 254 (ALC) (S.D.N.Y. Dec. 15, 2020).
Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US LLP
and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis Monterrey
Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo Warsaw
Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville. Legal Services
Center: Berlin. For more information see www.hoganlovells.com
           Case 1:19-cv-09236-KPF Document 163 Filed 12/16/20 Page 2 of 2

                                                                                 December 15, 2020



  In light of the above, we respectfully request that the videoconference be rescheduled to a time
  convenient for the Court early next week. We thank the Court for its consideration of this
  request.

                                                       Respectfully submitted,

                                                       /s/ Michael C. Hefter

                                                       Michael C. Hefter

  cc:    All counsel of record (via ECF)




Application GRANTED. The videoconference scheduled for December 17, 2020
is hereby ADJOURNED to December 22, 2020, at 10:00 a.m. Instructions for
accessing the videoconference will be distributed in advance of the
conference.

Dated:      December 16, 2020                        SO ORDERED.
            New York, New York



                                                     HON. KATHERINE POLK FAILLA
                                                     UNITED STATES DISTRICT JUDGE
